Case 2:17-cv-07716-JMV-SCM Document 87 Filed 06/20/19 Page 1 of 1 PageID: 1014
                                                                                                                                 William C. Baton
                                                                                                                           Phone: (973) 286-6722
                                                                                                                             Fax: (973) 286-6822
                                                                                                                                wbaton@saul.com
                                                                                                                                   www.saul.com




                                                                                       June 20, 2019

 The Honorable Steven C. Mannion, U.S.M.J.
 United States District Court
 MLK Jr. Fed. Bldg. & U.S. Courthouse
 50 Walnut St.
 Newark, New Jersey 07102

  Re: Shire US, Inc. v. Allergan, Inc., et al.
      Civil Action No. 17-7716 (JMV)(SCM)

 Dear Judge Mannion:

         This firm, together with Haug Partners LLP, represents plaintiff Shire US, Inc. (“Shire”)
 in the above-captioned matter.

        We write pursuant to L. Civ. R. 101.1(c)(5) to request withdrawal of the pro hac vice
 admission of Amanda J. Hamilton, who was admitted pro hac vice in the above-captioned matter
 on behalf of Shire. Saul Ewing Arnstein & Lehr LLP and Haug Partners will continue to serve
 as counsel for Shire. If this meets with the Court’s approval, we respectfully request that Your
 Honor sign the below form of endorsement and have it entered on the docket.

         Thank you for Your Honor’s kind attention to this matter.

                                                                    Respectfully yours,



                                                                    William C. Baton
 cc:     All Counsel (via e-mail)

 IT IS SO ORDERED that the pro hac vice admission of Amanda J. Hamilton is withdrawn.


 _____________________________
 Hon. Steven C. Mannion, U.S.M.J.




             One Riverfront Plaza, Suite 1520      Newark, NJ 07102-5426           Phone: (973) 286-6700      Fax: (973) 286-6800

       DELAWARE FLORIDA ILLINOIS MARYLAND MASSACHUSETTS NEW JERSEY NEW YORK PENNSYLVANIA WASHINGTON, DC
                                                      A DELAWARE LIMITED LIABILITY PARTNERSHIP
